ANNUAL REPORT LETTER TO SHAREHOLDERS March 15, 2010 Dear Shareholders: We want to share with you the Annual Report for FPB Bancorp, Inc. (FPBI) for the year ended December 31, 2009. If 2008 was a significant and historical year because of the massive meltdown in our economy, then 2009 was like the Gulf Coast after hurricane Katrina. Construction and existing home sales came to a grinding halt last year while tourism and other related industries were affected as well. Our area experienced record residential foreclosures, unemployment levels near 20%, numerous business failures and land and property devaluations in some instances of up to 70%. The State of Florida continues to rank among the top five states that lead the country in these categories. As a result of all of this turmoil, banks began to experience unprecedented defaults in their loan portfolios and many good, hard-working people who never dreamed of not paying their obligations, were laid off from their jobs with little cash to sustain their unexpected unemployment. Business owners dependent on people’s ability to spend found themselves cash-starved and unable to sustain their businesses and in many cases were forced to close their doors. In 2008, we all found out what the phrase “sub-prime mortgage” meant and in 2009, the phrase “Ponzi Scheme” reared its ugly head with the Madoff scandal leading the many stories of financial corruption in our country. Despite all of these negative issues, our subsidiary First Peoples Bank avoided sub-prime lending, leveraged investments, and for the most part, speculative land-based loans and the high risk acquisition and development lending that caused havoc in our State and in the southeastern portion of the United States.The entire banking industry has experienced deterioration in its loan portfolio and in credit quality. This has resulted in many customers being unable to make the scheduled payments on their loans. Banking regulations require us to downgrade these loans and recognize any future potential losses in our loan portfolio, causing us to significantly increase our loan loss reserves for these potential future losses. This was especially true in 2009 and was a large factor in the sizeable losses that we experienced for the year. We ended 2009 with a consolidated net loss of $9.2 million, compared to 2008 net losses of $3.0 million. This dramatic change is a stark reminder of the impact of the declining local and national economies. The largest cause of our 2009 losses was a required accounting charge to create a deferred tax asset valuation allowance of $4.4 million.The deferred tax asset is the result of cumulative tax benefits from both the 2008 and 2009 losses, and is normally allowable for use against future earnings spread out up to a 20-year period.However, the significant impact of the declining economy has required a reassessment of the bank’s earnings history and trends over the past year, our estimate of future earnings, and the expiration of the net operating loss carryforwards.The result of that analysis was a determination that it is more than likely that the deferred tax asset will not be realized in the near term, and we were required to reserve against the $4.4 million asset at the end of 2009. The end result was that our $4.8 million dollar operating loss was increased to $9.2 million. The good news is that the $4.4 million amount will remain on our books as a contra account and can be restored under the 20 year rule if we attain a history of profitability, and determine that it is more likely than not that we will realize the asset through future earnings. Please be assured that our board and entire management team is committed to attaining profitability as soon as possible. Our management team recognized the economic downturn early on and elected to slow our loan growth in 2009. Total loans grew by $2.4 million, an increase of only 1.27%, and we ended the year with total loans of $189.7 million. This was in contrast to loan growth in several prior years, which averaged above 20%. We formed a Special Assets Department in June of 2009, which has resulted in significant improvement in the collection of our past due loans and troubled assets. In 2008 and 2009, we reduced our staff by 20% and negotiated with vendors and suppliers to cut expenses.In addition, we have frozen all executive and employee salaries, suspended bonuses, and further reduced director fees, advertising and other overhead expenses. All of these efforts have had a positive effect on our overall financial status and we see progress in many of our key ratios. The recession has also impacted both loan and deposit rates. The Prime rate of interest of 3¼% has remained constant throughout last year and has had a negative effect on our income, as many of our loans are tied to an adjustable rate, and the income earned on these loans decreased with the market.In addition, competition for core deposits has increased significantly over the past several years. Our two newest offices in Palm City, Florida and on Gatlin Boulevard, Port St. Lucie, Florida, were opened in 2008 and their performance has been dramatically affected by the economic downturn, which has significantly reduced their original growth projections. The cost effect of those two offices with their limited growth has had a negative impact on our earnings as well. As the economy rebounds, we expect the growth at those locations to resume. Our primary correspondent bank which was one of the largest bankers’ banks in the country, was closed by its regulators in June, and as stockholders in that institution, we experienced a significant loss from that action resulting in a write-off of $548,000 from that investment. In spite of these issues, FPBI and First Peoples Bank continue to be adequately capitalized as defined by FDIC regulations. We were among the 660 banks in the country to apply and receive funds under the U.S. Treasury T.A.R.P.-Capital Purchase Program. Those funds allowed us to selectively meet our customer’s borrowing needs and provided supplemental capital for any additional reserves that might be required should economic conditions continue to deteriorate. FPBI ended 2009 with total consolidated assets of $248.2 million, a 3.78% increase, or $9.0 million, over year-end 2008. Deposits were up 7.82%, or $15.7 million for a total of $216.4 million. All interest bearing accounts at First Peoples Bank are FDIC insured for $250,000 per account ownership category through December 31, 2013, and all non-interest bearing accounts are insured with no limit until June 30, 2010, unless this deadline is extended by the FDIC. We would like to emphasize that no one has ever lost a penny on an account that is covered by FDIC insurance. As a local community bank, we are working with our customers, some of whom are experiencing severe difficulties during these trying times. This can result in our receiving lower performance scores for our bank when compared with our peer banks in some of the media published rating services, such as Bauer Financial. Our management team and directors, however, feel compelled to continue to assist our customers, helping them protect their credit scores and keep local businesses open rather than close them down. While our collection efforts have had to be intensified, we continue to assist borrowers who are trying to work their way through the current financial turmoil. We can assure you that our management and Board of Directors are totally engaged and are working diligently to ensure the success and profitability of FPBI and First Peoples Bank. We will continue to strive to keep your Company safe and sound throughout this downward economic cycle and we are confident that we will be able to meet all challenges and overcome them. We will operate as we always have, proud of our heritage and purpose, to serve our customers and community and strive to enhance and achieve long-term shareholder value. We continue to be optimistic about the future of the bank in the communities that we serve.People will always be FIRSTat First Peoples Bank and if you haven’t stopped in for a visit or to open your shareholder account, Advantage Checking or Holiday Account, please do so at any of our six convenient full service locations. On behalf of our directors, management and staff we again want to thank you for your support, commitment and belief in our mission to bring community and “People Centered Banking” to our area. Sincerely, David W. Skiles Gary A. Berger President & CEOChairman of the Board CORPORATE PROFILE FPB Bancorp, Inc. (the "Holding Company") owns 100% of the outstanding common stock of First Peoples Bank (the "Bank") and the Bank owns 100% of the outstanding common stock of Treasure Coast Holdings, Inc., (collectively referred to as the "Company"). The Holding Company operates as a one-bank holding company and its only business activity is the operation of the Bank.The Bank is a state (Florida)-chartered commercial bank and its deposits are insured up to the maximum amounts by the Federal Deposit Insurance Corporation, which are currently $250,000 for all qualified deposits through December 31, 2013, and unlimited for non-interest bearing transaction accounts, through June 30, 2010. The Bank offers a variety of community banking services to individual and corporate customers through its six banking offices located in Port St. Lucie, Stuart, Fort Pierce, Vero Beach and Palm City, Florida.The newest office opened in May 2008, on Gatlin Boulevard in Port St. Lucie, Florida.In addition, the Palm City, Florida office opened in January of 2008 and an 11,000 square foot Operations Center in Jensen Beach, Florida, opened in March of 2007.The new subsidiary, Treasure Coast Holdings, Inc., was incorporated in June 2008 for the sole purpose of managing foreclosed assets.At December 31, 2009, we had total consolidated assets of $248.2 million and total consolidated stockholders' equity of $14.6 million.For the year ended December 31, 2009, we had net losses of $9.2 million, partially due to a $4.4 million accounting charge to record a valuation allowance on our deferred tax asset at December 31, 2009. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains certain forward-looking statements which represent our expectations or beliefs, including, but not limited to, statements concerning the banking industry and our operations, performance, financial condition and growth.For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed forward-looking statements.Without limiting the generality of the foregoing, words such as "may," "will," "expect," "believe," "anticipate," "intend," "could," "should," "can," "estimate," or "continue" or the negative of other variations thereof or comparable terminology are intended to identify forward-looking statements.These statements by their nature may involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including competition, general economic conditions, changes in interest rates, and changes in the value of real estate and other collateral securing loans, among other things. This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. CONTENTS Page Financial Highlights 1 Selected Financial Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3-22 Consolidated Financial Statements 23-58 Report of Independent Registered Public Accounting Firm 59 Board of Directors 60 Non-Director Executive Officers 60 First Peoples Bank Board of Directors and Officers 61 General Information Inside Back Cover Common Stock Prices and Dividends Inside Back Cover Table of Contents FINANCIAL HIGHLIGHTS December 31, 2009, 2008 and 2007 or the Years Then Ended (Dollars in thousands, except per share figures) At Year End: 2009 2008 Assets $ $ $ Loans, net $ $ $ Securities $ $ $ Deposits $ $ $ Stockholders' equity $ $ $ Book value per common share (1) $ $ $ Common shares outstanding (1) Equity as a percentage of assets % % % Nonperforming assets as a percentage of total assets % % % For The Year: Interest income $ $ $ Net (loss) earnings $ ) $ ) $ (Loss) earnings per common share, basic (1) $ ) $ ) $ (Loss) earnings per common share, diluted (1) $ ) $ ) $ Return on average assets )% )% % Return on average equity )% )% % Average equity as a percentage of average assets % % % Non-interest expenses to average assets % % % Yields and Rates: Loan portfolio % % % Securities % % % Other interest-earning assets % % % All interest-earning assets % % % Deposits % % % Borrowings % % % All interest-bearing liabilities % % % Interest-rate spread (2) % % % Net yield on average interest earning assets (3) % % % All per share amounts reflect the 5% stock dividends declared on May 16, 2007 and paid on June 15, 2007. Average yield on all interest-earning assets less average rate paid on all interest-bearing liabilities. Net interest income divided by average interest-earning assets. 1 Table of Contents SELECTED FINANCIAL DATA December 31, 2009, 2008, 2007, 2006, and 2005 and the Years Ended December 31, 2009, 2008, 2007, 2006, and 2005 (Dollars in thousands, except per share figures) At Year End: 2009 2008 2006 Cash and cash equivalents $ Securities Loans, net All other assets Total assets $ Deposit accounts $ Federal Home Loan Bank advances All other liabilities Stockholders' equity Total liabilities and stockholders' equity $ For the Period: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expenses (Loss) earnings before income taxes ) ) Income tax (benefit) ) 77 Net (loss) earnings $ ) ) (Loss) earnings per basic common share (1) $ ) ) (Loss) earnings per diluted common share (1) $ ) ) Weighted-average number of common shares outstandingfor basic (1) Weighted-average number of common shares outstanding for diluted (1) Ratios and Other Data: Return on average assets )% )% Return on average equity )% )% Average equity as a percentage of average assets % Interest-rate spread during the period % Net yield on average interest-earning assets % Non-interest expenses to average assets % Ratio of average interest-earning assets to average interest-bearing liabilities Nonperforming loans and foreclosed real estate as apercentage of total assets at end of year % - % Allowance for loan losses as a percentage of total loans at end of year % Total number of banking offices 6 6 4 4 3 Total shares outstanding at end of year (1) Book value per share at end of year (1) $ All per share amounts reflect the 5% stock dividends declared on May 16, 2007 and paid on June 15, 2007. 2 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and our results of operations should be read in conjunction with the consolidated financial statements and the related notes, as of December 31, 2009 and 2008, included elsewhere in this Annual Report.This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements. General FPB Bancorp, Inc. (the "Holding Company") owns 100% of the outstanding common stock of First Peoples Bank (the "Bank") and the Bank owns 100% of the outstanding common stock of Treasure Coast Holdings, Inc., (collectively referred to as the "Company"). The Holding Company operates as a one-bank holding company and its only business activity is the operation of the Bank. The Bank is a state (Florida)-chartered commercial bank and its deposits are insured up to the maximum amounts by the Federal Deposit Insurance Corporation, which are currently $250,000 for all qualified deposits (through December 31, 2013), and unlimited for non-interest bearing transaction accounts, (through June 30, 2010, unless extended). The Bank offers a variety of community banking services to individual and corporate customers through its six banking offices located in Port St. Lucie, Stuart, Fort Pierce, Vero Beach and Palm City, Florida.The newest office opened in May, 2008, on Gatlin Boulevard in Port St. Lucie, Florida.In addition, the Palm City, Florida office opened in January of 2008 and an 11,000 square foot Operations Center in Jensen Beach, Florida, opened in March of 2007. The new subsidiary, Treasure Coast Holdings, Inc., was incorporated in June 2008 for the sole purpose of managing foreclosed assets.At December 31, 2009, we had total consolidated assets of $248.2 million and total consolidated stockholders' equity of $14.6 million.For the year ended December 31, 2009, we had net losses of $9.2 million, partially due to an accounting charge to record a deferred tax valuation allowance of $4.4 million at year-end. Management’s Strategy We are organized as a locally-owned, locally managed community financial institution, owned and managed by people who are actively involved in our market area and are committed to our economic growth and development.With local ownership, management, and directors, we believe that we can be more responsive to the communities that we serve.Local ownership allows faster, more responsive and flexible decision-making, which is not available at the majority of the financial institutions in or near our market area which consist primarily of branch offices of large regional holding company banks with headquarters located elsewhere in the United States. Our principal business is to attract deposits from the general public and to invest those funds in various types of loans and other interest-earning assets.Funds are provided for the operations by the proceeds from the sale of investments, from amortization and repayment of outstanding loans and investments, from net deposit inflow, and from borrowings.Our earnings depend primarily upon the difference between: (1) non-interest income, and the interest and fees we receive from loans, the securities held in our investment portfolio and other investments; and (2) the expenses we incur in connection with obtaining funds for lending (including interest paid on deposits and other borrowings) and expenses relating to day-to-day operations. To the extent market conditions permit, our strategy is intended to insulate our interest rate gap from adverse changes in interest rates by maintaining spreads through the adjustability of our interest-earning assets and interest-bearing liabilities.Our ability to reduce interest-rate risk in our loan and investment portfolios depends upon a number of factors, many of which are beyond our control, including among others, competition for loans and deposits in our market area and conditions prevailing in the economy. Our primary sources of funds for loans and for other general business purposes are our capital, depositsand loan repayments. We expect that loan repayments will be relatively stable sources of funds, while deposit inflows and outflows will be significantly influenced by prevailing interest rates, money market rates, and general economic conditions. Generally, short- term borrowings may be used to compensate for reductions in normal sources of funds while longer-term borrowings may be used to support expanded lending activities. Our customers are primarily individuals, professionals, small and medium-size businesses, and seasonal retirees located predominantly in St. Lucie, Martin and Indian River Counties, Florida.Our offices are currently located in Stuart, Palm City, Port St. Lucie, Fort Pierce and Vero Beach, Florida.The Gatlin Boulevard office in Port St. Lucie, Florida opened in May of 2008 and the Palm City office in Palm City, Florida opened in January of 2008. An 11,000 square foot Operations Center opened in March, 2007 in Jensen Beach, Florida. We continually seek to develop new business through an ongoing program of personal calls on both present and potential customers. As a local independent bank, we utilize traditional local advertising media to promote and develop loans and deposits.In addition, all of our directors have worked and lived in or near our market area for a number of years.We believe that these factors, coupled with the past and continued involvement of the directors, officers and staff in various local community activities, will further promote our image as a locally owned independent institution, which we believe is an important factor to our targeted customer base. 3 Table of Contents Critical Accounting Policies Our financial condition and results of operations are sensitive to accounting measurements and estimates of matters that are inherently uncertain.When applying accounting policies in areas that are subjective in nature, we must use our best judgment to arrive at the carrying value of certain assets.The most critical accounting policy we apply is related to the valuation of the loan portfolio. A variety of estimates impact the carrying value of the loan portfolio including the calculation of the allowance for loan losses, valuation of underlying collateral, the timing of loan charge-offs and the amount and amortization of loan fees and deferred origination costs. Establishing allowance for loan losses requires the most difficult and subjective judgment of all.The allowance is established and maintained at a level we believe is adequate to cover losses resulting from the inability of borrowers to make required payments on loans. Estimates for loan losses are arrived at by analyzing risks associated with specific loans and with the entire loan portfolio, current trends in delinquencies and charge-offs, the views of our regulators, changes in the size and composition of the loan portfolio and peer comparisons. The analysis also requires consideration of both the local and national economic climate and direction, and changes in the interest rate environment, which may impact a borrower’s ability to pay, legislation impacting the banking industry and economic conditions specific to the bank’s service area. Because the calculation of the allowance for loan losses relies on our estimates and judgments relating to inherently uncertain events, results may differ from our estimates. The allowance for loan losses is also discussed as part of “Results of Operations” and in Note 3 to the consolidated financial statements. The significant accounting policies are discussed in Note 1 to the consolidated financial statements. Regulation As a bank holding company, we are regulated by the Board of Governors of the Federal Reserve System. As a Florida state chartered commercial bank, we are subject to extensive regulation by the Florida Office of Financial Regulation, Department of Financial Services (the “Department”), and the Federal Deposit Insurance Corporation (“FDIC”).We file reports with the Department and the FDIC concerning our activities and financial condition, in addition to obtaining regulatory approvals from all three agencies prior to entering into certain transactions such as mergers with or acquisitions of other financial institutions.Periodic examinations are performed by the Department and the FDIC to monitor our compliance with the various regulatory requirements. 4 Table of Contents Credit Risk Our primary business is making business and consumer loans.That activity entails potential loan losses, the magnitude of which depends on a variety of economic factors affecting borrowers which are beyond our control.While underwriting guidelines have been instituted and credit review procedures have been put in place to protect us from avoidable credit losses, some losses will inevitably occur.At December 31, 2009, we had nonperforming assets of $22.7 million. Allowance for Loan Losses The following table presents information regarding our total allowance for loan losses as well as the allocation of such amounts to the various categories of loans at December 31, (dollars in thousands): Loans to Total Loans Loans to Total Loans Loans to Total Loans Loans to Total Loans Loans to Total Loans Amount Amount Amount Amount Amount Commercial $ % $ % $ % $ % $ % Commercial real estate Construction 18 65 53 Consumer Residential real estate 60 3 1 1 2 Total allowance for loan losses $ % $ % $ % $ % $ % Allowance for loan losses as a percent- age of total loans outstanding % Loan Portfolio The following table sets forth the composition of our loan portfolio at December 31, (dollars in thousands): % of Total % of Total % of Total % of Total % of Total Amount Amount Amount Amount Amount Commercial $ % $ % $ % $ % $ % Commercial real estate Construction Consumer Residential real estate 48 % Less: Deferred loan costs and fees, net ) Allowance for loan losses ) Loans, net $ 5 Table of Contents The contractual maturity ranges of our loan portfolio and the amount of such loans with fixed and variable interest rates in each maturity range classified by borrower type as of December 31, 2009 (dollars in thousands): One Year or Less After One Through Five Years After Five Years Total Commercial & Industrial $ Commercial real estate Construction & Development - - Consumer Residential real estate - Total loans $ Loans with a fixed interest rate $ Loans with a variable interest rate Total loans $ As of December 31, 2009, our loan portfolio was composed of approximately 34.29% fixed interest rate loans and 65.71% variable interest rate loans. Scheduled contractual principal repayments do not reflect the actual maturities of loan. The average actual maturity of our loans is substantially less than their average contractual term because of prepayments. The average life of mortgage loans tends to increase when the current mortgage loan rates are substantially higher than rates on existing mortgage loans and, conversely, decrease when current mortgage loans rates are substantially lower than rates on existing mortgages due primarily to refinancing of adjustable rate and fixed rate loans at lower rates. The following table sets forth certain information on non-accrual loans and foreclosed assets, the ratio of such loans and foreclosed assets to total assets as of the dates indicated, and certain other related information (dollars in thousands).The increase in non-accrual loans is primarily attributable to the downturn in the economy, and the expectations for a lengthened period of economic weakness. 6 Table of Contents At December 31, 2008 2007 2006 Non-accrual loans: Commercial real estate $ $ $ $
